EXHIBIT32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual report of Forex International Trade Corp. (the "Company") on Form 10-K for the period ending July 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Moshe J. Schnapp, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities and Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: September 7, 2010 /s/ Moshe J. Schnapp Moshe J. Schnapp Chief Financial Officer (Principal Financial & Accounting Officer)
